Stuart, J.
Maize applied to be discharged from arrest upon a- conviction for retailing in violation of the liquor law of 1853. He was remanded, and from that decision appeals to this Court. Godman is the jailer having him in custody.
The case involves the- questions decided in Maize v. The State, 4 Ind. R. 342. Upon careful review of that decision, with all the additional light since obtained, we are still satisfied with the ruling as a correct exposition of the constitution.
W. F. Lane., for the appellant.
L. Reilly, for the appellee.
For the reasons there given, the judgment in this ease must be affirmed.
Per Curiam.
The judgment is affirmed with costs.